DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In view of the Appeal Brief filed on 12/09/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/IRETE F EHICHIOYA/           Supervisory Patent Examiner, Art Unit 2168                                                                                                                                                                                             



Claims 1-24 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Objections
Claim 22 is objected to because of the following informalities: amend “… wherein the charecteristics” to “… wherein the characteristics”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 5, 13, 15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 15 depend from Claims 4 and 14, respectively.  Claims 4 and 14 recite “generate at least one concept based on the generated at least one signature”.  Claims 5 and 15 recite “wherein each concept is a collection of signatures and metadata representing the concept”.
If a concept “is a collection of signatures”, it cannot be, at the same time, be generated based on only one (“at least one”) signature.
Claims 13 and 23 recite “themes that are common among the additional MMCEs”. 
Claim 23 depends from Claim 1.  Claim 1 does not recite “additional MMCEs”.  Therefore, “the additional MMCEs” is indefinite because it lacks proper antecedent basis.
Claim 13 depends from Claim 11.  Claim 11 does not recite “additional MMCEs”.  Therefore, “the additional MMCEs
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1-7, 10-17, 20 and 23 are rejected under 35 U.S.C. pre-AIA  102(e) as being anticipated by US PGPUB 2006/0251292 by Gokturk et al. (“Gokturk”).

As to Claim 1, Gokturk teaches a method for creating a profile for an entity, comprising: crawling through at least one web source, wherein the crawling comprises at least one multimedia content element (MMCE) associated with a search query in the at least one web source (Gokturk: at least ¶0208; “crawler 1292 that crawls websites for images”);
analyzing the at least one MMCE (Gokturk: at least ¶0193; “image analysis module 1220 that analyzes images that recognizes objects appearing in the images”), wherein the analyzing further comprises generating at least one signature based on the at least one MMCE (Gokturk: at least ¶0035; “recognition signature may be determined for a given person appearing in one of the cluster of images”; ¶¶0195-0196 also disclose “analyze image data from a given image file for purposes detecting and generating recognition any person appearing an image” and “identifier of the person generated from the person analysis component 1222 is a recognition signature 1253”);
identifying, based on the generated at least one signature, an entity the appears in the at least one MMCE (Gokturk: at least ¶0035; “recognition signature may be used in identifying a recognition signature of one or more persons appearing in any one of the cluster of images”; ¶0194 also discloses “numeric or quantitative signature data that substantially uniquely identifies a person or object” and ¶0196 discloses “a recognition signature 1253, meaning the );
determining at least one characteristic associated with the entity (Gokturk: at least ¶¶0039; “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”); and
generating a profile for the entity based on the at least one characteristic (Gokturk: at least ¶¶0039; “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”; ¶0067 also discloses “detection and/or recognition may employ facial features, clothing, apparel, and other physical characteristics in determining recognition information about a person” and ¶0075 discloses “recognition of persons using facial features may be performed”; note: facial features, gender, hair features as profile of a person). 
Claim 10 (a computer readable medium claim) corresponds in scope to Claim 1, and is similarly rejected.
Claim 11 (a system claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 2, Gokturk teaches the method of claim 1, further comprising: receiving a request to generate a profile, wherein the request includes the search query (Gokturk: at least ¶¶0039; “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”; ¶0067 also discloses “detection and/or recognition may employ facial features, clothing, apparel, and other physical characteristics in determining recognition information about a person”; ¶0209 further discloses “image check 1208 makes an initial inspection of an image file to determine whether the image file has been handled by the image analysis module previously” and “checks the extracted metadata against a picture ID store 1225”; note: checking an image and its extracted metadata against existing images in store as querying).
Claim 12 (a system claim) corresponds in scope to Claim 2, and is similarly rejected.

As to Claim 3, Gokturk teaches the method of claim 1, wherein the characteristics include at least one of: impressions, personal preferences, environmental variables, and variables associated with the entity (Gokturk: at least ¶¶0039; “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”). 

As to Claim 4, Gokturk teaches the method of claim 1, further comprising: generating at least one concept based on the generated at least one signature, wherein the entity is represented by one of the at least one concept (Gokturk: at least ¶¶0039, 0053; “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”; ¶0093 also discloses “determining recognition signatures or information about persons”; note: “recognition signatures” represent the concept of people). 
Claim 14 (a system claim) corresponds in scope to Claim 4, and is similarly rejected.

As to Claim 5, Gokturk teaches the method of claim 4, wherein each concept is a collection of signatures (Gokturk: at least ¶0093 discloses “determining recognition signatures or information about persons”) and metadata representing the concept (Gokturk: at least ¶0035; “common characteristic of either the image or of the image file (such as metadata). In one embodiment, a recognition signature may be determined for a given person appearing in one of the cluster of images. The recognition signature may be used in identifying a recognition signature of one or more persons appearing in any one of the cluster of images”; ¶0039 further discloses “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”; note: facial features, clothing features, hair, gender are metadata representing people or persons).
Claim 15 (a system claim) corresponds in scope to Claim 5, and is similarly rejected.

As to Claim 6, Gokturk teaches the method of claim 4, wherein the at least one concept is determined by querying a concept-based database using the at least one Gokturk: at least ¶0194; “use of separate indexes to maintain identifiers based on correlation information and quantitative recognition signature is a design implementation to facilitate numerous types of functionality, including text searching for images, image search for images, and similarity or likeness searches”; ¶0203 further discloses “search criteria of an image of a face may return images containing the same face. This operation may be performed by (i) recognizing the face in the image that is to serve as search input, and (ii) retrieving an image with the same or equivalent recognition signature using the Signature Index 1252 as a source”). 
Claim 16 (a system claim) corresponds in scope to Claim 6, and is similarly rejected.

As to Claim 7, Gokturk teaches the method of claim 4, further comprising: generating at least one tag, wherein each tag is a textual index term describing the concept, wherein the entity is identified based on the at least one tag (Gokturk: at least ¶0039; tags such as “facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender; ¶0054 further discloses “recognition information may identify people by ethnic class or gender, or identify a person as being one of a limited number of matching possibilities”; note: tags describing people of different groups/classes/ classifications).
Claim 17 (a system claim) corresponds in scope to Claim 7, and is similarly rejected.

As to Claim 13, Gokturk teaches the system of claim 11, wherein the characteristics include at least one of: impressions, personal preferences, environmental variables, variables associated with the entity (Gokturk: at least ¶¶0039; “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”), positive or negative values, and themes that are common among the additional MMCEs and the identified MMCE, descriptive phrases. 

As to Claim 20, Gokturk teaches the method according to claim 1 wherein the entity is selected out of a person (Gokturk: at least ¶0035; “recognition signature may be determined for a given person appearing in one of the cluster of images”), an animal, a brand, a company, and a fictional character.

As to Claim 23, Gokturk teaches the method according to claim 1 wherein the characteristics include at least one of: themes that are common among the additional MMCEs and the identified MMCE (Gokturk: at least ¶0063; “extrapolation feature 70 presents similar faces (people who look like the recognized face”; ¶0310 also discloses “the user may enter his picture, and the picture of a family member, and request a programmatic comparison that states how close the two family members are in appearance” as example – where “the basis of the comparison does not necessarily have to be facial characteristics, it may be stature, hair, gender, ethnicity, skin color, clothing and/or other physical characteristics of the person, when considered alone or in combination”), descriptive phrases.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB 2006/0251292 by Gokturk et al. (“Gokturk”) in view of US PGPUB 2010/0212015 by Jin et al. (“Jin”).

As to Claim 8, Gokturk teaches the method of claim 1.
Gokturk does not explicitly disclose wherein the at least one signature is robust to noise and distortion. 
Jin, however, discloses wherein the at least one signature is robust to noise and distortion (Jin: at least ¶0009; “producing a multimedia fingerprint invulnerable to compression or distortion regardless of unfavorable multimedia environments such as noise or the like”) in order to achieve avoidance of fingerprint degradation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jin’s feature of at least one signature is robust to noise and distortion (Jin: at least ¶0009) with the at least one signature in Gokturk’s method.
The suggestion/motivation for doing so would have been to achieve avoidance of fingerprint degradation (Jin: at least ¶0009).
Claim 18 (a system claim) corresponds in scope to Claim 8, and is similarly rejected.

Claims 9 and 19 are rejected under 35 U.S.C. 103(a)  as being unpatentable over US PGPUB 2006/0251292 by Gokturk et al. (“Gokturk”) in view of US PGPUB 2002/0087828 by Arimilli et al. (“Arimilli”).

As to Claim 9, Gokturk teaches the method of claim 1, wherein each signature is generated by a signature generator system including a plurality of computational cores (Gokturk: at least ¶¶0049, 0193; “instructions that are executable by one or more processors” and “analysis module 1220 is configured to generate recognition data of different types of objects appearing in individual images for purpose of enabling the recognition data to be indexed”).
Gokturk does not explicitly disclose, but Arimilli discloses said plurality of computational cores including a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core (Arimilli: at least ¶0010; “processors each having unique characteristics including, for example, different processing speeds (frequency), different integrated circuit design, different cache topologies”) in order to allow for “upgrade to newer, more efficient processor and cache topologies and which operates as a symmetric multiprocessor (SMP) system” (Arimilli: at least ¶0009).
Arimilli’s feature of a plurality of computational cores including a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core (Arimilli: at least ¶0010) with Gokturk’s method.
The suggestion/motivation for doing so would have been to allow for “upgrade to newer, more efficient processor and cache topologies and which operates as a symmetric multiprocessor (SMP) system” (Arimilli: at least ¶0009).
Claim 19 (a system claim) corresponds in scope to Claim 9, and is similarly rejected.

Claim 21 is rejected under 35 U.S.C. 103(a)  as being unpatentable over US PGPUB 2006/0251292 by Gokturk et al. (“Gokturk”) in view of US PGPUB 2004/0047461 by Weisman et al. (“Weisman”).

As to Claim 21, Gokturk teaches the method according to claim 1.
Gokturk does not explicitly disclose, but Weisman discloses wherein the characteristics indicate whether the entity is helpful or boring (Weisman: at least ¶0153; “target participant could be labeled with selections such as charming, witty, interesting, … , boring”).
Weisman’s feature of wherein the characteristics indicate whether the entity is helpful or boring (Weisman: at least ¶0153) with the characteristics of entities disclosed in Gokturk’s method.
The suggestion/motivation for doing so would have been to further describe an entity and distinguish it from other entities (Weisman: at least ¶0153; “reaction can be recorded on a higher resolution scale, including for example thumbs-up (a positive reaction), thumbs-down (a negative reaction), or neutral. Descriptive reactions are also possible”).

Claim 22 is rejected under 35 U.S.C. 103(a)  as being unpatentable over US PGPUB 2006/0251292 by Gokturk et al. (“Gokturk”) in view of US PGPUB 2002/0152087 by Gonzalez et al. (“Gonzalez”).

As to Claim 22, Gokturk teaches the method according to claim 1.
Gokturk does not explicitly disclose, but Gonzalez discloses wherein the charecteristics are personal preferences of the entity (Gonzalez: at least ¶0106; “where the use of multi-parameter digital labeling to identify personal characteristics and preferences can greatly assist the process of choosing persons to correspond with”).
Gonzalez’s feature of wherein the charecteristics are personal preferences of the entity (Gonzalez: at least ¶0106) with the characteristics of entities disclosed in Gokturk’s method.
The suggestion/motivation for doing so would have been to distinguish one entity from other entities based on “personal characteristics and preferences” (Gonzalez: at least ¶0106; “assist the process of choosing persons”).

Claim 24 is rejected under 35 U.S.C. 103(a)  as being unpatentable over US PGPUB 2006/0251292 by Gokturk et al. (“Gokturk”) in view of US Patent 7,302,089 by Smits.

As to Claim 24, Gokturk teaches the method according to claim 1.

Gokturk does not explicitly disclose, but Smits discloses wherein the each signature represents a response of multiple neural network nodes to a MMCE of the at least one MMCE (Smits: at least Col. 3 Lines 25-28; determine if image is substantially realted to “visual signature” where “application can employ one or more methods to make the determination, including fuzzy logic, neural networks, look-up tables, artificial intelligence, and the like”).
Smits’ feature of wherein the each signature represents a response of multiple neural network nodes to a MMCE of the at least one MMCE (Smits: at least Col. 3 Lines 25-28) with Gokturk’s method.
The suggestion/motivation for doing so would have been to perform media comparison at mobile devices (Smits: at least Abstract, Col. 3 Lines 5-8).

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
/H .W./ 
Examiner, AU 2168 
12 March 2021

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168